88 F.3d 1537
Sean G. DUFFY, Plaintiff-Appellant,v.Chase RIVELAND, Secretary of Washington State Department ofCorrections, James Spalding, Director, Kenneth Ducharme,Superintendent, John Ahlsted, Corrections Sergeant, PeggyWilliams, Clerk/Typist, Jerry Sorenson, Corrections Officer,Francis Linder, Corrections Officer, Defendants-Appellees.Sean G. DUFFY, Plaintiff-Appellant,v.Craig YOST, Classification Counselor, William Woodly,Corrections Unit Supervisor, David Karton, CorrectionsSergeant, Linda Willenberg, Corrections Program Manager,Kenneth Ducharme, Superintendent, Defendants-Appellees.
Nos. 94-35191, 94-35444.
United States Court of Appeals,Ninth Circuit.
Decided Sept. 13, 1996.

Before:  WRIGHT, POOLE and WIGGINS, Circuit Judges.

ORDER

1
The opinion filed on July 3, 1996, 88 F.3d 1525, is withdrawn.


2
SO ORDERED.